Citation Nr: 1126382	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-37 147	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had qualifying service from December 1967 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in April 2006 of a Department of Veterans' Affairs (VA) Pension Management Center.  

In November 2009, the Board remanded this case, noting that, in March 2009, correspondence from the Board addressed to the appellant was returned with the notation that the addressee, the appellant, was deceased.  However, the proof of death of the appellant has not been established in accordance with 38 C.F.R. § 3.211 (2010).  

The Board remanded the case to obtain proof of the appellant's death.  In November 2010, VA's Appeals Management Center (AMC) conducted a search of Social Security Administration (SSA) records for the Veteran, which showed that he is still alive.  No search was conducted of the appellant's SSA records, however.  In November 2010, the AMC issued a supplemental statement of the case, again denying the appellant entitlement to an apportionment of the Veteran's benefits, and returned the case to the Board.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1967 to December 1969.  The appellant was the Veteran's wife.  

2.  On May 25, 2011, the Board was notified by the Department of Veterans Affairs Pension Center, Milwaukee, Wisconsin, that the appellant died in May 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's remand in February 2011, a search of the appellant's SSA records shows that she died in May 2007.  This evidence satisfies the requirement for proof of death of the appellant.  See 38 C.F.R. § 3.211(g) (2010).  A supplemental statement of the case was not prepared prior to returning the case to the Board.  But given the circumstances of the case, no party is prejudiced by the Board's proceeding to final action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim.  38 C.F.R. § 20.1106 (2010).  



ORDER

The appeal is dismissed.  




		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


